UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53685 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia None (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (Address of principal executive offices) (Zip Code) (604) 742-1111 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 40,336,536 common shares issued and outstanding as of February 10, 2012. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 11 PART II- OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. Mining Safety Disclosures 12 Item 5. Other Information 12 Item 6.Exhibits 12 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Intelimax Media Inc., included herein, were prepared without audit, pursuant to rules and regulations of the Securities and Exchange Commission. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in Canadian dollars (CDN$). 3 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian dollars) December 31, 2011 Financial Statement Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Balance Sheets (Expressed in Canadian dollars) December 31, $ March 31, $ (Unaudited) Assets Current Assets Cash Other receivable Prepaid expenses Total Current Assets Equipment (Note 3) Website development costs (Note 3) – Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable (Note 8) Accrued liabilities (Note 8) Notes payable (Note 4) – Due to related parties (Note 8) – Total Current Liabilities Nature of Operations and Continuance of Business (Note 1) Commitments (Note 9) Stockholders’ Equity Preferred Stock Authorized: 20,000,000 shares, par value US$0.00001 No shares issued and outstanding – – Common Stock Authorized: 150,000,000 shares, par value US$0.00001 40,224,036 and 33,963,587 shares issued and outstanding, respectively Additional paid-in capital Common stock subscribed – Accumulated deficit during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-1 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Operations (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended December 31, $ For the Three Months Ended December 31, $ For the Nine Months Ended December 31, $ For the Nine Months Ended December 31, $ Accumulated from April 17, 2006 (Date of Inception) to December 31, $ Revenue – 10 30 Expenses Amortization Advertising and promotion – Consulting fees Foreign exchange (loss) gain ) ) ) General and administrative Impairment of equipment – Impairment of website development costs – Investor relations – Management fees (Note 8) Professional fees Wages and benefits Total Expenses Operating Loss ) Other Income (Expense) Gain (Loss) on settlement of debt ) Interest income – ) Net Loss Before Income Taxes ) Income tax credits – – – Net Loss ) Net loss per share, basic and diluted ) – ) ) Weighted average shares outstanding (The accompanying notes are an integral part of these unaudited consolidated financial statements) F-2 INTELIMAX MEDIA INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) For the Nine Months Ended December 31, $ For the Nine Months Ended December 31, $ Accumulated from
